Citation Nr: 1227237	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bradyarrhythmia with ventricular ectopy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1978 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for bradyarrhythmia with ventricular ectopy (noncompensable, effective November 24, 2009).  

This claim was remanded in July 2011.  The Board finds there has been substantial compliance with the remand as all requested records were associated with the file and the Veteran received a new VA examination.  


FINDINGS OF FACT

1. The Veteran does not have supraventricular arrhythmias (intermittent or permanent atrial fibrillation or other supraventricular tachycardia); sustained ventricular arrhythmias; or valvular heart disease.  

2. No continuous medication is required and metabolic equivalents (METS) are above 10.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bradyarrhythmia with ventricular ectopy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.100; 4.104, Diagnostic Codes (DCs) 7000, 7010, 7011 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds the Veteran was given proper notice regarding his initial service connection claim in a December 2008 letter.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Board finds that all relevant service treatment and VA records have been associated with the file.  An October 2007 Social Security Administration disability determination shows no heart disability was alleged; obtaining such records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  The Veteran received two VA examinations that are fully adequate and explanatory for rating purposes when read together.  The Board is satisfied there was substantial compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the duties to notify and assist have been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs).  38 C.F.R. § 4.27 (2011).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the Court held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

At the September 2011 VA examination, the Veteran stated that he was currently employed.  The Board does not find that a claim of a total disability rating for individual unemployability (TDIU) has been raised in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

As background, in May 2009 the RO granted a claim for service connection for bradyarrhythmia with ventricular ectopy from November 24, 2008 under DC 7010-7000 and assigned a noncompensable rating.  

In his July 2010 appeal, the Veteran complained of constant fatigue, recurring dizziness, and chest pain.  The Board finds the Veteran is competent to state what he actually experiences regarding his heart disability and that he is credible in his report of symptoms to the VA examiners.  See Washington v. Nicholson, 19 Vet. App. 362.  However, the actual measurement of his arrhythmia disability requires expertise; competent lay evidence alone is not enough.  38 C.F.R. § 3.159(a)(2).  

The Board finds that the evidence as a whole shows that a compensable evaluation is not warranted.  Both the VA examination reports support a noncompensable rating under 38 C.F.R. § 4.104.  The Board finds that functional impact of the disability is adequately described in the record.  

The application of the evaluation criteria for the cardiovascular systems has guidelines for DCs 7000-7007, 7011, and 7015-7020.  38 C.F.R. § 4.100 (2011).  When evaluating a disability under these codes, there must be a determination made as to whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100(a).  The Veteran is taking aspirin daily for his heart, but a January 2010 VA primary care record showed he was instructed to continue taking aspirin daily for his nonservice-connected coronary artery disease; the bradyarrhythmia with ventricular ectopy does not require continuous medication.  A June 2009 chest X-ray showed the heart size was normal.  The September 2011 VA examination report also shows no hypertrophy was present and no continuous medication was needed for this condition.  

Additionally, even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except for a few exceptions.  38 C.F.R. § 4.100(b).  If left ventricular ejection fraction (LVEF) testing is not of record, the disability is to be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c).  The September 2011 VA examination report shows METs and LVEF testing was undertaken; METs were 10.4 and LVEF was 54 percent.  

The cardiovascular system is rated under 38 C.F.R. § 4.104.  The possibly analogous codes for the service-connected bradyarrhythmia with ventricular ectopy include valvular heart disease under DC 7000; supraventricular arrhythmias under DC 7010; and sustained ventricular arrhythmias under DC 7011.  The Veteran is not service-connected for coronary artery disease or myocardial infarction; this was specifically ruled out at the April 2009 VA examination.  

For valvular heart disease, an active infection and three months following warrants a 100 percent rating.  38 C.F.R. § 4.104, DC 7000.  For any of the lesser ratings, valvular heart disease must be documented (by findings of physical examination and either echocardiogram, Doppler echocardiogram or cardiac catherization) along with other symptoms.  See 38 C.F.R. § 4.104, DC 7000.  

The Veteran does not have valvular heart disease.  The April 2009 VA addendum stated that the echocardiogram revealed normal left ventricular function and no significant valvular abnormality.  The Veteran was also evaluated by anesthesiology in order to undergo two different procedures later in 2009 and then in April 2011; records show he was cleared each time.  As a result, a compensable rating under DC 7000 is not warranted because a finding of valvular heart disease is required for that rating.  Moreover, the Veteran does not have a workload of 10 METS or less and continuous medication is not required.  

Supraventricular arrhythmias, rated under DC 7010, warrant a 30 percent rating when there is paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram (ECG) or a Holter monitor.  A 10 percent rating is warranted when there is permanent atrial fibrillation (lone atrial fibrillation) or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or a Holter monitor.  38 C.F.R. § 4.104, DC 7010.  

The evidence shows the Veteran does not have supraventricular arrhythmias, atrial fibrillation, or other supraventricular tachycardia.  In a November 2008 VA pre-anesthesia note, the Veteran reported he had no arrhythmias or congestive heart failure.  A November 2008 ECG showed sinus bradycardia with a rate at 59 beats per minute.  A March 2009 VA anesthesiology record showed there was a negative response to valvular disease and arrhythmias.  He had a normal cardiac examination (regular rate and rhythm, no murmurs, gallops and rubs).  

In April 2009, a VA Holter monitor consultation showed that the predominant rhythm was sinus rhythm.  Premature atrial contractions (PACs) and premature ventricular contractions (PVCs) were present.  Nonsustained ventricular tachycardia was noted.  The examiner discussed these findings in the April 2009 VA examination report addendum.  The assessment was that the Veteran had evidence of cardiac arrhythmia and a heart murmur.  The examiner noted that none of the studies confirmed the symptoms the Veteran reported.  The attending cardiologist reviewed the Holter monitor study, echocardiogram and stress test and did not find other significant problems.  The Veteran did have bradyarrhythmias with ventricular ectopy.  

The Veteran had two ECGs done in June and July 2009.  A June 22, 2009 ECG was "borderline" and noted sinus arrhythmia with occasional premature ventricular complexes, possible left atrial enlargement.  When compared with an April 2009 ECG, there was no significant change found.  The July 23, 2009 ECG showed a sinus rhythm with occasional premature ventricular complexes but an otherwise normal ECG.  

In April 2011, the Veteran was evaluated prior to undergoing another medical procedure.  His stress test noted he had a sinus arrhythmia.  He also had a SPECT (single proton emission computed tomography) scan the same month which showed a normal left ventricular size, contractility, and ejection.  

At the September 2011 VA examination, the examiner determined the Veteran did not have atrial fibrillation, supraventricular tachycardia, or sustained ventricular arrhythmia.  He had another cardiac arrhythmia that was paroxysmal or intermittent; the EKG showed a sinus rhythm with marked sinus arrhythmia, nonspecific T wave abnormality and PVCs were no longer present.  (This was also documented by a Holter monitor.)  A physical examination showed the Veteran had a regular rhythm.  

The examiner stated there was no objective evidence of permanent atrial fibrillation, paroxysmal atrial fibrillation, or supraventricular tachycardia.  He did have PVCs (premature ventricular contractions), ventricular tachycardia, and sinus bradycardia.  His shortness of breath symptom was related to his bradyarrhythmia.  

Sustained ventricular arrhythmias are rated under DC 7011.  A 100 percent rating is assigned for an indefinite period from date of a hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  A 100 percent rating is also assigned for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7011.  

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is assigned when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on ECG, echocardiogram, or X-ray.  Finally, a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required warrants a 10 percent rating.  Id.  

The evidence shows the Veteran does not have sustained ventricular arrhythmias.  Also, the April 2009 VAX and addendums estimated METS were 13.40 according to his stress test results from May 2009.  A March 2009 VA anesthesiology stated it was unclear if his exercise tolerance was greater than 4 METS or not, but he was limited not due to cardiac fatigue but due to physical inability (used a walker) at that time.  The Veteran's April 2011 stress test noted he had chest pain and hypertension and was being evaluated for ischemia.  An ECG showed a normal sinus rhythm.  He did have PVC arrhythmias; the interpretation was negative.  METS were 10.40.  A notice to the Veteran dated that same month stated stress test was normal.  An anesthesia resident cleared him for hernia surgery noting he had a sinus arrhythmia.  

The September 2011 VA examination report states that continuous medication was not required for the Veteran's heart disability.  An interview based METS test was 5-7 METS (consistent with walking one flight of stairs, golfing without a cart moving the lawn and digging).  However, the examiner determined the April 2011 stress test (METS were 10.40) results were more reflective of the Veteran's current cardiac function level.  The Veteran did not have other conditions limiting the heart level.  In sum, no sustained ventricular arrhythmias were shown and even if they were the METS were not below 10 and continuous medication was not required.  

The Board finds the severity of the Veteran's service-connected bradyarrhythmia with ventricular ectopy is fully contemplated by the rating criteria.  The only symptom experienced is shortness of breath.  The functional impact was that the Veteran was transferred to light duties at work.  There is nothing exceptional about the Veteran's service-connected disability.  The Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate.  In the present case, the Board finds that no staged ratings are warranted.  The Board does find that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  The appeal is denied.  


ORDER

The assignment of an initial compensable rating for bradyarrhythmia with ventricular ectopy is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


